Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 1 of 6 Page ID #:1123




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       THERESA P.,1                                  Case No. EDCV 18-529-KK
11
                                    Plaintiff,
12                          v.                         ORDER GRANTING MOTION FOR
                                                       ATTORNEY FEES PURSUANT TO 42
13                                                     U.S.C. § 406(b)
         ANDREW SAUL,2 Commissioner of
14       Social Security,
15                                   Defendant.
16
17
18                                                I.
19                                     INTRODUCTION
20           Plaintiff Theresa P. (“Plaintiff”)’s counsel, Omar Ortega of Pierre Pierre Law,
21   P.C. (“Counsel”), filed a Motion for Attorney Fees (“Motion”) pursuant to 42 U.S.C.
22   § 406(b) (“Section 406(b)”). The Motion seeks an award of $14,924.00 for
23   representing Plaintiff in an action to obtain disability insurance benefits, with a refund
24   to Plaintiff of $9,103.50 for the Equal Access to Justice Act (“EAJA”) fees previously
25
26   1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
27   Management of the Judicial Conference of the United States.
     2 The Court substitutes Andrew Saul, the current Commissioner of Social Security, as
28
     Defendant in this action. Fed. R. Civ. P. 25(d).
Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 2 of 6 Page ID #:1124




 1   awarded. The parties have consented to the jurisdiction of the undersigned United
 2   States Magistrate Judge, pursuant to 28 U.S.C. § 636(c). For the reasons stated below,
 3   the Court GRANTS the Motion.
 4                                               II.
 5                              RELEVANT BACKGROUND
 6          On March 15, 2018, Plaintiff filed the Complaint in this action. ECF Docket
 7   No. (“Dkt.”) 1, Compl. Plaintiff alleged the Commissioner of the Social Security
 8   Administration (“Defendant”) improperly denied Plaintiff’s application for Title II
 9   Disability Insurance Benefits (“DIB”). Id. On January 18, 2019, the Court entered
10   Judgment reversing the decision of Defendant and remanding the case for further
11   administrative proceedings. Dkt. 22, Order; Dkt. 23, Judgment.
12          On May 29, 2019, the Court issued an order granting Counsel’s Motion for
13   EAJA Fees awarding fees to Counsel in the amount of $9,103.50. Dkt. 27, Order
14   Granting EAJA Fees.
15          On June 17, 2020, Counsel filed the instant Motion pursuant to Section 406(b)
16   seeking attorney fees in the amount of $14,924.00. Dkt. 28, Mot. Counsel states 69.8
17   hours of attorney time were spent representing Plaintiff in federal court. Dkt. 28-2,
18   Declaration of Eddy Pierre Pierre (“Pierre Decl.”), ¶ 14, Ex. C. Counsel seeks
19   compensation pursuant to a contingency agreement dated March 9, 2018, which
20   provides that if Plaintiff prevails in federal court, Counsel “may request up to twenty-
21   five percent (25%) of the past due benefits.” Id., ¶ 6, Ex. A.
22          On June 18, 2020, Counsel served Plaintiff with the Motion and informed her
23   that she had a right to file a response to the Motion within fourteen days of receipt of
24   her copy of the Motion. Id., ¶ 19; Dkt. 30. Plaintiff received the Motion on June 20,
25   2020, see dkt. 30, but Plaintiff has not filed a response.
26          On July 7, 2020, Defendant filed a Response to the Motion. Dkt. 29.
27   Defendant provided an analysis of the fee request but “takes no position on the
28   reasonableness fee request.” Id. at 5.
                                                  2
Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 3 of 6 Page ID #:1125




 1         The matter thus stands submitted.
 2                                              III.
 3                                       DISCUSSION
 4   A.    APPLICABLE LAW
 5         Pursuant to Section 406(b):
 6         Whenever a court renders a judgment favorable to a claimant under this
 7         subchapter who was represented before the court by an attorney, the
 8         court may determine and allow as part of its judgment a reasonable fee
 9         for such representation, not in excess of 25 percent of the total of the
10         past-due benefits to which the claimant is entitled by reason of such
11         judgment, and the Commissioner of Social Security may . . . certify the
12         amount of such fee for payment to such attorney out of, and not in
13         addition to, the amount of such past-due benefits.
14   42 U.S.C. § 406(b)(1)(A). Thus, “a prevailing [disability] claimant’s [attorney’s] fees
15   are payable only out of the benefits recovered; in amount, such fees may not exceed
16   25 percent of past-due benefits.” Gisbrecht v. Barnhart, 535 U.S. 789, 792, 122 S. Ct.
17   1817, 152 L. Ed. 2d 996 (2002).
18         Where a claimant entered into a contingent fee agreement with counsel, a court
19   must apply Section 406(b) “to control, not to displace, fee agreements between Social
20   Security benefits claimants and their counsel.” Id. at 793. A court should not use a
21   “lodestar method,” under which a district court “determines a reasonable fee by
22   multiplying the reasonable hourly rate by the number of hours reasonably expended
23   on the case.” Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (en banc).
24   Rather, where the claimant and counsel entered into a lawful contingent fee
25   agreement, courts that use the “lodestar” method as the starting point to determine
26   the reasonableness of fees requested under Section 406(b) improperly “reject the
27   primacy of lawful attorney-client fee agreements.” Gisbrecht, 535 U.S. at 793. Thus,
28
                                                 3
Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 4 of 6 Page ID #:1126




 1   courts should not apply lodestar rules in cases where the claimant and counsel reached
 2   a contingent fee agreement because:
 3         [t]he lodestar method under-compensates attorneys for the risk they
 4         assume in representing [social security] claimants and ordinarily produces
 5         remarkably smaller fees than would be produced by starting with the
 6         contingent-fee agreement. A district court’s use of the lodestar to
 7         determine a reasonable fee thus ultimately works to the disadvantage of
 8         [social security] claimants who need counsel to recover any past-due
 9         benefits at all.
10   Crawford, 586 F.3d at 1149.
11         However, even in contingency fee cases, a court has “an affirmative duty to
12   assure that the reasonableness of the fee [asserted by counsel] is established.” Id. The
13   court must examine “whether the amount need be reduced, not whether the lodestar
14   amount should be enhanced.” Id. The court may consider factors such as the
15   character of the representation, the results achieved, the ratio between the amount of
16   any benefits awarded and the time expended, and any undue delay attributable to
17   counsel that caused an accumulation of back benefits in determining whether a lawful
18   contingent fee agreement is reasonable. See Gisbrecht, 535 U.S. at 808; Crawford,
19   586 F.3d at 1151.
20         Additionally, the Court must determine whether a previously awarded EAJA
21   fee should be refunded to Plaintiff in the event both Section 406(b) and EAJA fees
22   are awarded. “Congress harmonized fees payable by the [Agency] under EAJA with
23   fees payable under § 406(b) out of the claimant’s past-due Social Security benefits in
24   this manner: Fee awards may be made under both prescriptions, but the claimant’s
25   attorney must ‘refun[d] to the claimant the amount of the smaller fee.’” Gisbrecht,
26   535 U.S. at 796.
27   ///
28   ///
                                                4
Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 5 of 6 Page ID #:1127




 1   B.       ANALYSIS
 2            Here, Counsel seeks a reasonable fee under Section 406(b). Plaintiff retained
 3   Counsel to represent her in federal court in her appeal from the administrative denial
 4   of benefits and agreed to pay Counsel a contingent fee of twenty-five percent of any
 5   past due benefits obtained for work performed in court. See Pierre Decl., Ex. A.
 6   Consideration of the factors set forth in Gisbrecht and Crawford warrants no
 7   reduction of the fee Counsel seeks.
 8            The record discloses no issue regarding the quality or efficiency of Counsel’s
 9   representation before this Court, or any misconduct or delay by Counsel. Counsel
10   obtained a favorable outcome for Plaintiff, ultimately resulting in a remand for further
11   administrative proceedings and an award of past due benefits. See dkt. 23, Judgment;
12   Pierre Decl., ¶¶ 10, 12, Ex. B.
13            In addition, a fee of $14,924.00 based on 69.8 hours of attorney time is
14   reasonable. See Pierre Decl., ¶¶ 14-17, Ex. C. The Court finds Counsel’s effective
15   hourly rate of approximately $214.073 reasonable under the circumstances. See Villa
16   v. Astrue, No. CIV S-06-0846 GGH, 2010 WL 118454, at *1-2 (E.D. Cal. Jan. 7,
17   2010) (approving Section 406(b) fees exceeding $1,000.00 per hour, and noting
18   “[r]educing [Section] 406(b) fees after Crawford is a dicey business”). Further, post-
19   Gisbrecht decisions have approved contingency fee agreements yielding substantially
20   higher hourly rates to the rate Counsel seeks. See, e.g., Daniel v. Astrue, No. EDCV
21   04-01188-MAN, 2009 WL 1941632, at *2-3 (C.D. Cal. July 2, 2009) (approving fees
22   amounting to $1,491.25 per hour); see also Palos v. Colvin, No. CV 15-04261-DTB,
23   2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (finding “an hourly rate of
24   $1,546.39 for attorney and paralegal services” is reasonable). Hence, in light of the
25   hours Counsel expended, the Section 406(b) fee award amount Counsel requests
26   would not represent an unfair windfall to Counsel.
27
28   3   The Court’s calculation is achieved by dividing $14,924.00 by 69.8 hours of time.
                                                   5
Case 5:18-cv-00529-KK Document 31 Filed 07/08/20 Page 6 of 6 Page ID #:1128




 1         Additionally, nothing in the record suggests any overreaching in the making of
 2   the fee agreement or any impropriety on the part of Counsel in representing Plaintiff.
 3   Counsel assumed the risk of nonpayment inherent in a contingency agreement and
 4   Counsel’s efforts proved successful for Plaintiff. Accordingly, the Court finds the
 5   Section 406(b) fees Counsel requests reasonable.
 6                                             IV.
 7                                         ORDER
 8         Based on the foregoing, IT IS HEREBY ORDERED (1) Counsel’s Motion
 9   for Attorney Fees Pursuant to Section 406(b) is GRANTED; (2) Defendant is
10   directed to pay Counsel the sum of $14,924.00 with a reimbursement to Plaintiff for
11   EAJA fees previously awarded in the amount of $9,103.50.
12
13    Dated: July 08, 2020
14                                             HONORABLE KENLY KIYA KATO
                                               United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6
